DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Applicant(s) Response to Official Action 
The response filed on 01/07/2022  has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deegan et al., hereinafter referred to as Deegan (WO 2016/012288 A1 – already of record) in view of Ihlenburg et al., hereinafter referred to as Ihlenburg (US 2014/0152778 A1 – already of record) in further view of Tao et al., hereinafter referred to as Tao (US 2018/0129934 A1). 

	As per claim 1, Deegan discloses a method for generating an output image (Fig. 6 – output image) with a (Fig. 6 – top view) showing a motor vehicle (1) and an environmental region (6) of the motor vehicle based on at least partially overlapping raw images (Fig. 5 – overlapping images) captured by at least two vehicle-side cameras (Deegan: Figs. 1, 5, 6; Abstract, disclose a method for generating an output image (Fig. 6 – output image) with a target view (Fig. 6 – top view) showing a motor vehicle (1) and an environmental region (6) of the motor vehicle based on at least partially overlapping raw images (Fig. 5 – overlapping images) captured by at least two vehicle-side cameras 3, 4.), the method comprising: 
specifying respective camera-specific pixel density maps (Fig. 5 – pixel density maps for each camera), which each describe an image-region dependent distribution of a number of pixels of a raw image captured by an associated camera contributing for the generation of the output image (Deegan: Fig. 5 & Pg. 6 disclose a pixel density map with fields of the plan view image, wherein each of the fields represents a portion of a pixel captured by the respective camera (figure 1). Further, Pg. 3 discloses that the distance of an object or pixel from the camera is a component of the quality of the image and thus of the quality of the overall image.); 
(correction function) of the raw images based on the pixel density map specific to the associated camera, which indicates an image region-dependent extent of the filtering, wherein a first raw image (i.e., a first environmental image) is spatially adaptive filtered (i.e., adapted correction function) based on a first pixel density map specific to a first camera of the at least two vehicle-side cameras and a second raw image (i.e., a second environmental image) is spatially adaptive filtered based on a second pixel density map specific to a second camera of the at least two vehicle-side cameras (Deegan: Abstract, discloses the vehicle cameras capturing environmental images surrounding the vehicle and Fig. 5; Pg. 3 & Pg. 9, 4th paragraph disclose the correction function is adapted to each pixel of the density map associated with each camera depending on the position of the first camera and/or the second camera with respect to the at least one pixel. The correction function can be adapted with respect to a distance from the pixel to the respective camera. Thus, each image from each respective camera is corrected depending on the image sharpness or image artifacts.); 
identifying mutually corresponding image areas in the at least partially overlapping raw images of the at least two vehicle-side cameras (3, 4), wherein a first image area of the first raw image (i.e., first environmental image) and a second image area of the second raw image (i.e., second environmental image) correspond to each other and represent a same portion of the environmental region (Deegan: Fig. 6; Abstract & Pg. 9, disclose before applying the correction function, the overall image 8 is a composition of images provided by the vehicle cameras, which is divided into partial areas. A same portion of the environmental region is a top view image as shown in figure 6, which is based on the overall image 8.); 
(Deegan: Pg. 1, 2nd paragraph & Pg. 7, 4th paragraph, disclose that the difference in sharpness is not within an image of one camera, but rather a difference between the sharpness of one camera with regard to the sharpness of another camera [i.e., mutually corresponding image areas]. Further, Abstract & Pg. 9, disclose before applying the correction function, the overall image 8 is divided into partial areas. At least a partial area of the overall image 8, which differs with respect to at least another image area of the overall image 8 in an image sharpness and/or image contrast, is determined, and a correction function is applied to the at least one partial area, wherein the difference in the image sharpness and/or the image contrast is reduced by the correction function.), wherein the first image area is (Deegan: Abstract & Pg. 9, disclose at least a partial area of the overall image 8, which differs with respect to at least another image area of the overall image 8 in an image sharpness and/or image contrast, is determined, and a correction function is applied to the at least one partial area, wherein the difference in the image sharpness and/or the image contrast is reduced by the correction function.); 
remapping the filtered raw images to an image surface corresponding to the target view for generating remapped filtered raw images (Deegan: Figs. 6-7 & Pg. 9, Paras. 2-4, disclose the corrected raw images are remapped to an image surface corresponding to the target view, since the left-side of figure 7 shows the generated output image.); andReply to Office Action of October 8, 2021 
generating the output image by combining the remapped filtered raw images (Deegan: Figs. 6-7 & Pg. 9, Paras. 2-4, disclose the left-side of figures 6 & 7 show the generated output image by combining the remapped filtered raw images.), 
wherein the respective camera-specific pixel density maps (i.e., Fig. 5) indicate an image-region dependent severity of interfering signals (i.e., high-frequency areas or artifacts) in the output image (Deegan: Pg. 10, 2nd paragraph discloses a partial color desaturation can be applied for high-frequency areas of the overall image 8 [i.e., pixel density map] by the correction function 14. This approach is helpful to attenuate an effect from the image artifacts, in particular Moire artifacts.), 
wherein the target view is a top view, and the output image is a top view image that represents the environmental region (Deegan: Fig. 7; Pg. 3, 1st paragraph, Pg. 9, 2nd paragraph disclose the output image 13 includes a top view image that represents the target top view on the left, which includes motor vehicle 1 and environmental region 6.), and 

	However Deegan does not explicitly disclose “… the first image area is up-sampled … the second image area is down-sampled … a predefined target view … wherein, for generating the output image, the raw images are projected to a curved target surface.”
	Further, Ihlenburg is in the same field of endeavor and teaches a predefined target view (Ihlenburg: Figs. 3-4 & Paras. [0022]-[0023] disclose a predefined target view when a virtual camera 2 is included to be set as a target view for the captured images. For example, the captured images can be projected on a curved surface that can be flattened, in which the virtual camera 2 is used to generate the predefined target top view as seen in figure 4.);
wherein, for generating the output image, the raw images are projected to a curved target surface (Ihlenburg: Figs. 3-4 & Paras. [0023]-[0024] disclose the original images [i.e., raw images] are projected to a curved surface for generating the three-dimensional representation [i.e., output image] of the captured original images from a desired virtual viewpoint.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Deegan and Ihlenburg before him or her, to modify the vehicle imaging system of Deegan to include the predefined target view and curved surface feature as described in Ihlenburg. The motivation for doing so would have been to improve vision imaging systems by providing a more realistic virtual display from various selected virtual viewpoints exterior of a subject or equipped vehicle.
	However Deegan-Ihlenburg do not explicitly disclose “… the first image area is up-sampled … the second image area is down-sampled …”.
	Furthermore, Tao is in the same field of endeavor and teaches a first image area is up-sampled and a second image area is down-sampled (Tao: Para. [0058] discloses the device may up-sample or down-sample a first image region on the first/starting frame and a second image region on the current frame.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Deegan-Ihlenburg and Tao before him or her, to modify the vehicle imaging system of Deegan-Ihlenburg to include the up-sampled and down-sampled image area feature as described in Tao. The motivation for doing so would have been to improve image processing of different imaging regions by providing additional spatial resolution techniques.  
 
	As per claim 2, Deegan discloses the method according to claim 1, wherein for each camera a horizontal and a vertical pixel density map is determined for indicating respective image regions of the raw images to be filtered (Deegan: Pg. 6; Figure 5 shows a two-dimensional density pixel map and thus contains both a horizontal and a vertical pixel density map.).

	As per claim 3, Deegan discloses the method according to claim 1, wherein for each camera, a camera-specific sharpness mask is defined as a function of the pixel density map specific to the associated camera and as a function of the pixel density map specific to the respective other camera, wherein the raw images are spatially adaptively filtered as a function of the respective sharpness mask of the camera capturing the respective raw image (Deegan: Figs. 1, 5 & Pg. 6 disclose each camera (3, 4, 7, 9) is associated with the pixel density map and Pg. 9 discloses applying the correction or sharpness function to each image area corresponding with the respective camera to reduce the difference in image sharpness. Thus, the correction function is defined as a function of the pixel density map specific to each camera and corrects as a function of the camera capturing each image.).

	As per claim 4, Deegan discloses the method according to claim 3, wherein the camera-specific sharpness masks are additionally defined as a function of at least one camera property of the associated camera (Deegan: Pg. 3, last paragraph – Pg. 4, 1st paragraph disclose the sharpness correction operates further, based on the camera parameters, such as lens property, extrinsic parameters and intrinsic parameters.).

	As per claim 5, Deegan discloses the method according to claim 4, wherein as the at least one camera property, a lens property of the respective camera and/or at least one extrinsic camera parameter of the respective camera and/or at least one intrinsic camera parameter of the respective camera is predefined (Deegan: Pg. 3, last paragraph – Pg. 4, 1st paragraph disclose the sharpness correction operates further, based on the camera parameters, such as lens property, extrinsic parameters and intrinsic parameters.).

	As per claim 6, Deegan discloses the method according to claim 3, wherein for each camera, a camera-specific, spatially adaptive filter scheme for spatially adaptively filtering the respective raw image is determined in dependence on the associated camera-specific sharpness mask (Deegan: Pg. 9, 4th paragraph discloses the correction function 14 can be locally adapted depending on the local image sharpness or the local image artifacts.).

	As per claim 7, Deegan discloses the method according to claim 6, wherein for spatially adaptive filtering of the corresponding image areas in the at least two, at least partially overlapping raw images, an image content of the image area in a first of the raw images is sharpened by means of the filter scheme specific to the camera capturing the first raw image, and an image content of the corresponding image area in a second of the raw images is blurred or not filtered by means of the filter scheme specific to the camera capturing the second raw image (Deegan: Pg. 9, 4th paragraph discloses the correction function 14 can be locally adapted depending on the local image sharpness or the local image artifacts.).

	As per claim 8, Deegan discloses the method according to claim 6, wherein the camera-specific, spatially adaptive filter scheme (14) is determined based on a multiscale and multi-orientation gradient approach (Deegan: Pg. 8 discloses the correction function 14 is applied after the wavelet analysis is performed for three scales [i.e., multiscale], which include horizontal, vertical, and diagonal frequencies [i.e., multi-orientation gradient].).

	As per claim 9, Deegan discloses the method according to claim 8, wherein the spatially adaptive filter scheme is determined based on a non-decimated wavelet transform, wherein wavelet coefficients are spatially adaptively modified based on the camera-specific sharpness mask (Deegan: Pg. 7, last paragraph - Pg. 8 disclose a wavelet transform, wherein wavelet coefficients are modified by the correction function 14 to improve image sharpness.).

	As per claim 10, Deegan discloses the method according to claim 9, wherein the wavelet coefficients are adaptively modified based on a transfer-tone-mapping function, which is aligned on the camera-specific sharpness mask (Pg. 8, last two paragraphs, disclose the transfer curve [i.e., transfer-tone-mapping function] is adapted to the wavelength coefficients by varying the curve depending on properties or characteristics of the overall image 8 and physical properties or characteristics such as for example a relative distance between the respective camera 3, 4, 7, 9 and an object in the environmental region 6 or a pixel in the overall image 8.).

	As per claim 11, Deegan discloses the method according to claim 9, wherein for determining the camera-specific, spatially adaptive filter scheme, at least two camera-specific sharpness masks are defined for at least two wavelet bands of the wavelet transform as a function of the pixel density map specific to the associated camera and as a function of the pixel density map specific to the respective other camera (Deegan: Pg. 8 discloses the sharpness correction function 14 is applied to the three wavelength band orientations after the initial wavelength analysis.).

	As per claim 12, Deegan discloses the method according to claim 9, wherein the at least one sharpness mask is combined with spatially neighbouring area statistics in wavelet bands, wherein the statistics describes a correlation of the wavelet coefficients in spatially neighbouring areas in each wavelet band separately (Deegan: Pg. 10, 3rd paragraph, last paragraph – Pg. 11, first paragraph, disclose counting the edges or the high-frequency areas [i.e., spatially neighbouring area statistics] in a certain direction [i.e., for a particular wavelet band], the limit value for the application of the correction function with respect to the image sharpness can be adapted.).




	As per claim 13, Deegan discloses a camera system (2) for a motor vehicle (1), comprising:
at least two cameras (3, 4, 7, 9) for capturing at least partially overlapping raw images from an environmental region of the motor vehicle (Deegan: Figs. 1, 5, 6; Abstract.); and
an image processing device (5) configured to generate an output image (Fig. 6 – output image) with a (Fig. 6 – top view) showing the motor vehicle (1) and the environmental region (6) of the motor vehicle (1) based on the at least partially overlapping raw images (Fig. 5 – overlapping images) by:
specifying respective camera-specific pixel density maps (Fig. 5 – pixel density maps for each camera), which each describe an image-region dependent distribution of a number of pixels of a raw image captured by an associated camera contributing for the generation of the output image (Deegan: Fig. 5 & Pg. 6 disclose a pixel density map with fields of the plan view image, wherein each of the fields represents a portion of a pixel captured by the respective camera (figure 1). Further, Pg. 3 discloses that the distance of an object or pixel from the camera is a component of the quality of the image and thus of the quality of the overall image.),
spatially adaptive filtering (correction function) of the raw images based on the pixel density map specific to the associated camera, which indicates an image region-dependent extent of the filtering (Deegan: Pg. 3 discloses the correction function is adapted depending on the position of the first camera and/or the second camera with respect to the at least one pixel. Thus, the correction function can be adapted with respect to a distance from the pixel to the respective camera. Thus, each image from each respective camera is corrected.), wherein a first raw image (i.e., a first environmental image) is spatially adaptive filtered (i.e., adapted correction function) based on a first pixel density map specific to a first camera of the at least two vehicle-side cameras and a second raw image (i.e., a second environmental image) is spatially adaptive filtered based on a second pixel density map specific to a second camera of the at least two vehicle-side cameras (Deegan: Abstract, discloses the vehicle cameras capturing environmental images surrounding the vehicle and Fig. 5; Pg. 3 & Pg. 9, 4th paragraph disclose the correction function is adapted to each pixel of the density map associated with each camera depending on the position of the first camera and/or the second camera with respect to the at least one pixel. The correction function can be adapted with respect to a distance from the pixel to the respective camera. Thus, each image from each respective camera is corrected depending on the image sharpness or image artifacts.);
identifying mutually corresponding image areas in the at least partially overlapping raw images of the at least two vehicle-side cameras (3, 4), wherein a first image area of the first raw image (i.e., first environmental image) and a second image area of the second raw image (i.e., second environmental image) correspond to each other and represent a same portion of the environmental region (Deegan: Fig. 6; Abstract & Pg. 9, disclose before applying the correction function, the overall image 8 is a composition of images provided by the vehicle cameras, which is divided into partial areas. A same portion of the environmental region is a top view image as shown in figure 6, which is based on the overall image 8.),
further spatially adaptive filtering of mutually corresponding image areas of the raw images of the associated camera based on the pixel density map specific to another respective camera of the at least two vehicle-side cameras for reducing a sharpness difference between the mutually corresponding image areas (Deegan: Pg. 1, 2nd paragraph & Pg. 7, 4th paragraph, disclose that the difference in sharpness is not within an image of one camera, but rather a difference between the sharpness of one camera with regard to the sharpness of another camera [i.e., mutually corresponding image areas]. Further, Abstract & Pg. 9, disclose before applying the correction function, the overall image 8 is divided into partial areas. At least a partial area of the overall image 8, which differs with respect to at least another image area of the overall image 8 in an image sharpness and/or image contrast, is determined, and a correction function is applied to the at least one partial area, wherein the difference in the image sharpness and/or the image contrast is reduced by the correction function.), wherein the first image area is (Deegan: Abstract & Pg. 9, disclose at least a partial area of the overall image 8, which differs with respect to at least another image area of the overall image 8 in an image sharpness and/or image contrast, is determined, and a correction function is applied to the at least one partial area, wherein the difference in the image sharpness and/or the image contrast is reduced by the correction function.); 
remapping the filtered raw images to an image surface corresponding to the target view for generating remapped filtered raw images (Deegan: Figs. 6-7 & Pg. 9, Paras. 2-4, disclose the corrected raw images are remapped to an image surface corresponding to the target view, since the left-side of figure 7 shows the generated output image.); andReply to Office Action of October 8, 2021 
generating the output image by combining the remapped filtered raw images (Deegan: Figs. 6-7 & Pg. 9, Paras. 2-4, disclose the left-side of figures 6 & 7 show the generated output image by combining the remapped filtered raw images.), 
wherein the respective camera-specific pixel density maps (i.e., Fig. 5) indicate an image-region dependent severity of interfering signals (i.e., high-frequency areas or artifacts) in the output image (Deegan: Pg. 10, 2nd paragraph discloses a partial color desaturation can be applied for high-frequency areas of the overall image 8 [i.e., pixel density map] by the correction function 14. This approach is helpful to attenuate an effect from the image artifacts, in particular Moire artifacts.), 
wherein the target view is a top view, and the output image is a top view image that represents the environmental region (Deegan: Fig. 7; Pg. 3, 1st paragraph, Pg. 9, 2nd paragraph disclose the output image 13 includes a top view image that represents the target top view on the left, which includes motor vehicle 1 and environmental region 6.), and 

	However Deegan does not explicitly disclose “… the first image area is up-sampled … the second image area is down-sampled … a predefined target view … wherein, for generating the output image, the raw images are projected to a curved target surface.”
	Further, Ihlenburg is in the same field of endeavor and teaches a predefined target view (Ihlenburg: Figs. 3-4 & Paras. [0022]-[0023] disclose a predefined target view when a virtual camera 2 is included to be set as a target view for the captured images. For example, the captured images can be projected on a curved surface that can be flattened, in which the virtual camera 2 is used to generate the predefined target top view as seen in figure 4.);
wherein, for generating the output image, the raw images are projected to a curved target surface (Ihlenburg: Figs. 3-4 & Paras. [0023]-[0024] disclose the original images [i.e., raw images] are projected to a curved surface for generating the three-dimensional representation [i.e., output image] of the captured original images from a desired virtual viewpoint.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Deegan and Ihlenburg before him or her, to modify the vehicle imaging system of Deegan to include the predefined target view and curved surface feature as described in Ihlenburg. The motivation for doing so would have been to improve vision imaging systems by providing a more realistic virtual display from various selected virtual viewpoints exterior of a subject or equipped vehicle.
	However Deegan-Ihlenburg do not explicitly disclose “… the first image area is up-sampled … the second image area is down-sampled …”.
	Furthermore, Tao is in the same field of endeavor and teaches a first image area is up-sampled and a second image area is down-sampled (Tao: Para. [0058] discloses the device may up-sample or down-sample a first image region on the first/starting frame and a second image region on the current frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Deegan-Ihlenburg and Tao before him or her, to modify the vehicle imaging system of Deegan-Ihlenburg to include the up-sampled and down-sampled image area feature as described in Tao. The motivation for doing so would have been to improve image processing of different imaging regions by providing additional spatial resolution techniques.

As per claim 14, Deegan discloses the motor vehicle comprising the camera system according to claim 13 (Deegan: Figure 1, motor vehicle 1, comprising a camera system 2.).
	


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-14-2022